Citation Nr: 0909947	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  97-32 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for melasma, bilateral cheeks.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a keloid of the chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1996, 
when he retired with more than 20 years of service.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board Remanded the two issues addressed in 
this appeal in a July 2005 Decision and Remand. 


FINDINGS OF FACT

1.  The veteran's service-connected melasma of the cheeks is 
manifested by faint, mildly pigmented macular areas on the 
right and left cheeks and on the forehead just above the eyes 
bilaterally, and does not result in more than slight 
disfigurement.  

2.  The veteran's keloid of the chest sometimes itches, but 
is less than 4 cm by 2 cm in size, and does not require 
systemic therapy.


CONCLUSIONS OF LAW

1.  Criteria for an initial evaluation in excess of 10 
percent for melasma, bilateral cheeks, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800, 7806 (2008); 38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800, 7806 (2008).


2.  Criteria for an initial evaluation in excess of 10 
percent for a keloid of the chest are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.118, Diagnostic Codes 7804, 7806 (2008); 38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.118, Diagnostic Codes 7804, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
must address whether VA has met its statutory duties to 
provide the veteran with notice and assistance before 
addressing the legal and factual issues raised on appeal.

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection for the 
skin disabilities at issue in this appeal.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Moreover, following the Board's 2005 Remand, the Veteran was 
again provided with notice in August 2006, and this notice 
complied with all requirements of the VCAA with respect to 
service connection claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).  

Thus, if there was any defect in the notice to the Veteran 
which must considered even though the underlying claims for 
service connection were granted, such defect has been cured 
by the issuance of the August 2006 notice, followed by 
readjudication of the claims in December 2008.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007)

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary. 

Next, VA has a duty to assist the veteran in the development 
of evidence relating to the claim.  This duty includes 
assisting him in the procurement of service medical records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the veteran has been provided with VA examinations 
of the skin.  VA clinical records have been obtained.  The 
veteran has provided relevant private clinical records, and 
has not indicated that there are any other available records 
or alternative records which might be relevant to the claims 
addressed on the merits in this decision.  

The veteran has provided several statements on his own 
behalf.  He provided testimony at a hearing.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Appellate review may proceed.  



Claims for increased initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In determining the present level of a 
disability for an increased evaluation claim where the award 
of service connection for that disability was in effect prior 
to the increased evaluation at issue, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Evaluation of skin disability

The veteran is currently in receipt of a compensable, 10 
percent initial evaluation for each of the two skin disorders 
addressed in this decision.  During the more than 10 years of 
the pendency of these claims, the schedular criteria by which 
dermatological disorders are rated changed, effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-August 20, 2002, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to his skin condition.

Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 (2006).  
Therefore, the Board must evaluate the veteran's claims for 
increased ratings under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claims, if indeed one is more favorable than the other.  
However, for any date prior to August 30, 2002, the Board 
cannot apply the revised regulations, even if the revised 
regulation is more favorable than the prior version.

1.  Claim for initial evaluation in excess of 10 percent for 
melasma, bilateral cheeks

An initial 10 percent evaluation for melasma has been 
assigned under Diagnostic Code (DC) 7800.  Prior to August 
20, 2002, a 10 percent rating was provided if the scarring 
was moderately disfiguring.  Prior to August 30, 2002, DC 
7800 for disfiguring scars of the head, face, and neck 
provided a 30 percent rating if the scarring was severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  Under this diagnostic code, 
there was a note providing that when there was, in addition 
to tissue loss and cicatrization, marked discoloration, color 
contrast or the like, additional percentages may be added to 
that specified.  See 38 C.F.R. § 4.118, Note (as effective 
prior to August 20, 2002).

Under the revised Diagnostic Code 7800, the criteria for the 
next higher 30 percent rating are disfiguring scars of the 
head, face, and neck with four or five characteristics of 
disfigurement.  The 8 characteristics of disfigurement for 
purposes of current evaluation under Diagnostic Code 7800 
are: a scar 5 or more inches (13 or more cm.) in length; a 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
the surface contour of a scar is elevated or depressed on 
palpation; a scar adherent to underlying tissue; hypo- or 
hyper-pigmented scarring in an area exceeding six square 
inches (39 sq. cm.); abnormal skin texture (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); missing underlying soft tissue in an 
area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

a.  Evaluation prior to August 20, 2002

In 1997, the Veteran described the skin disorder which 
affects his cheeks as unsightly.  At his 1998 personal 
hearing, the veteran testified that the melasma was not 
painful, but the medications used to treat it caused his eyes 
to water and burn.  On VA examination conducted in May 1998 
and June 1999, there were macular, flat, hyperpigmented 
patches, diffuse, involving both cheeks and around the eyes 
to the temples, more pronounced on the right.  The pigmented 
patches were asymptomatic.  

This period of the claim may only be evaluated under the 
criteria in effect prior to August 2002 (the "old" 
criteria), because, even if the revised criteria are more 
favorable, those criteria cannot be effective prior to the 
effective date of the regulation.  The evidence establishes 
that melasma did not produce severe scarring, and did not 
deform the eyelids, lips or auricles.  An evaluation in 
excess of 10 percent was assignable under the old DC 7800 
criteria only if there was severe scarring or deformity of 
the specified features.  The Veteran does not meet or 
approximate any criterion under the prior version of DC 7800 
for an evaluation in excess of 10 percent.

The Board has also considered whether a separate, 
compensable, 10 percent evaluation was applicable during this 
period under any other Diagnostic Code.  However, as the 
Veteran testified that the affected areas were not painful, 
except when medication or sunscreen got in his eyes, no other 
Diagnostic Code is applicable to warrant an evaluation in 
excess of 10 percent prior to August 20, 2002.



b.  Evaluation from August 20, 2002

The veteran was afforded VA examinations of the face in 2003, 
2004, and September 2008.  The examiner who conducted the 
2003 examination described the affected areas as 6 cm by 6 cm 
on each cheek and 4 cm by 4 cm on both sides of the forehead 
above the eyebrows.  The areas were not painful and were 
asymptomatic, although the bleaching cream and sunscreen the 
Veteran was required to use on the area were painful if the 
creams got in the eyes.

In 2004, the Veteran reported that the area affected by 
melasma were fading somewhat.  There were patches 5 cm by 5 
cm of faint, brown hyperpigmentation.  The examiner stated 
that the patches were flat, confluent, with no scaliness or 
ulceration, and were not disfiguring.  The color photographs 
from the June 2004 VA examination are associated with the 
claims file.  The photographs reveal some pigmentation 
changes on the temple and forehead, more apparent on one side 
than on the other.  

The examiner who conducted the September 2008 examination 
noted that he had previously conducted the 2003 examination.  
The examiner described the veteran's service-connected 
melasma as macular hyperpigmentation of both cheeks and the 
area just above the eyes, bilaterally.  The examiner noted 
that the area had been treated with Retin A, Desonide, and 
use of sunscreen when the veteran was outside.  The examiner 
stated that, as compared to 2003, the melasma had waned, that 
is, it was less visible.  The examiner stated that the 
macular areas of the cheeks had "completely faded to the 
point that there is no abnormality there."  The examiner 
also noted that areas of hyperpigmentation on the forehead 
had almost completely resolved, were smaller, and more faint, 
than on the previous examination.  Pruritis and pain were 
resolved.  The examiner stated that, "If someone looking at 
him does not know that he had this condition, they would not 
be aware that anything abnormal was present."  

This description is completely unfavorable to a finding that 
an initial evaluation in excess of 10 percent is warranted, 
either under the criteria in effect prior to August 2002 or 
under the current criteria.  Thus, neither set of criteria is 
more favorable to the Veteran than the other.  

The evidence establishes that the veteran met one criterion 
for a 10 percent evaluation under the current version of DC 
7800 at the time of the 2003 through 2008 VA examinations 
(affected area in excess of 39 square cm).  However, the 
evidence establishes that the Veteran did not meet any other 
criterion, since there was no scar, no elevation or 
depression of the skin contour, no adherence to underlying 
tissue, or the like.  In fact, the current description of the 
skin disorder establishes that the disfigurement at the time 
of the 2008 VA examination may have been so slight as to 
warrant only a noncompensable evaluation.  However, as the RO 
has not decreased the veteran's evaluation to zero, the Board 
will not disagree with the assigned 10 percent evaluation.  

The current criteria require that the Veteran's skin 
disability be manifested by two or more characteristics of 
disfigurement in order to warrant an evaluation in excess of 
10 percent.  However, the evidence establishes that the 
Veteran's melasma is not a scar, does not result in an 
elevated or depressed skin contour, does not limit motion, 
and is not painful.  Thus, the Veteran does not meet any 
current criteria of disfigurement or any current criterion 
for a separate, compensable evaluation under any other 
Diagnostic Code so as to warrant an evaluation in excess of 
10 percent during this time period.

In its 2005 Remand, the Board directed that photographs be 
obtained.  June 2004 photographs were obtained (two 
photographs, with date stamp).  The veteran's appearance in 
those photographs discloses very slight disfigurement of the 
appearance of the skin on the veteran's cheeks and forehead.  
The photographs do not support an evaluation in excess of 10 
percent during any portion of the initial rating period.  
Fenderson, supra.  

The evidence as a whole establishes that the Veteran's skin 
disability of the face does not impair his industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  The Board agrees with the RO's 
determination that the Veteran's melasma of the cheeks and 
forehead does not present an unusual disability picture, and 
does not present disability factors which cannot be 
considered under the schedular criteria.  Therefore, there is 
no evidence that the Veteran is entitled to an increased 
evaluation on an extraschedular basis, and the Board is not 
required to Remand the claim for such consideration.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal must be denied.  

2.  Claim for initial evaluation in excess of 10 percent for 
a keloid of the chest

An initial 10 percent evaluation has been assigned for the 
Veteran's keloid of the chest under DC 7804.  Under DC 7804, 
as in effect prior to August 30, 2002, a 10 percent 
evaluation may be assigned for scars that are tender and 
painful on objective demonstration.  DC 7804 as revised 
provides a 10 percent evaluation for superficial scars that 
are painful on examination.  

At his 1998 personal hearing, the veteran testified that the 
keloid had been surgically removed, but was growing back, and 
constantly itched and burned.  Private clinical records dated 
in July 2000 reflect that keloid was being treated with 
intralesional injections.  The record did not indicate the 
frequency of such treatment.  The lesion was 1.5 cm by 2.5 
cm. when evaluated in October 2002 for intralesional 
corticosteroids.  In 2003, the keloid was 3.5 cm by 1.5 cm.  
The keloid was located on the midsternum.  

The veteran was also afforded VA examinations of the skin in 
June 2004 and in September 2008.  At the time of the 2004 
examination, the Veteran was receiving intralesional steroid 
injections every 6 months.  The Veteran would request another 
injection when the keloid became pruritic and began to swell 
up.  The keloid was shaped like an "x", was 2.5 cm by 1.5 
cm, and raised about 2 mm.  

The Board's July 2005 Remand directed that records relevant 
to the Veteran's contention that the keloid on his chest 
became periodically pruritic be obtained.  These records have 
been obtained.  The records confirm that the Veteran's keloid 
is treated with intralesional steroids, and that the 
treatment is required, on average, every six months.

The examiner who conducted the September 2008 examination 
noted that he had previously conducted the 2003 examination.  
The examiner stated that, as compared to 2003, the keloid was 
almost asymptomatic, was flat, and itched only occasionally.  
The Veteran was receiving intralesional steroid injections 
yearly.

The 10 percent initial evaluation assigned for disability due 
to the keloid is based the symptomatic itching of the keloid, 
since it is not otherwise painful and does not result in loss 
of function or motion and is not disfiguring, since it is not 
on a exposed surface or on the head, face, or neck.  

a.  Evaluation prior to August 20, 2002

The old version of the regulations governing evaluation of 
skin disability provides that a 10 percent evaluation is the 
maximum schedular evaluation which may be assigned under DC 
7804.  Therefore, the Board has considered, during the 
pendency of the appeal prior to August 20, 2002, whether the 
Veteran is entitled to an evaluation in excess of 10 percent 
under any other Diagnostic Code, or whether the Veteran is 
entitled to a separate, compensable evaluation under any 
other Diagnostic Code.

Criteria which allow assignment of ratings in excess of 10 
percent for scars of the head, face, or neck are not 
applicable in this case, as the location of this keloid is on 
the chest, not on the neck.  The Veteran's keloid is not a 
burn scar, and does not result in ulceration or limitation of 
motion, so a separate compensable evaluation under DC 7801, 
7802, 7803, or 7805 is not applicable.  

Diagnostic Code 7806, used to evaluate eczema, allows an 
evaluation in excess of 10 percent if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  However, the evidence clearly establishes 
that the lesion is not extensive and does not result in 
marked disfigurement, since it is small and is not located on 
a part of the body that is constantly exposed.  The Board 
notes that, at his 1998 personal hearing, the Veteran 
testified that the area itched constantly.  

The scar was evaluated under DC 7804 because that Diagnostic 
Code provides a 10 percent rating for a tender and painful 
scar, and the Veteran's symptom of itching was evaluated as 
pain by analogy.  In contrast, a 10 percent evaluation under 
DC 7806 at that time required that the itching be on an 
exposed surface or involve an extensive area.  The Veteran 
did not meet the criteria for a 10 percent evaluation under 
DC 7806, and a separate, compensable 10 percent evaluation 
cannot be granted under DC 7806.

The Veteran does not meet any criterion for an evaluation in 
excess of 10 percent under any other Diagnostic Code, nor 
does he meet any criterion for an additional compensable, 
separate evaluation under any Diagnostic Code other than DC 
7804.  

b.  Evaluation from August 20, 2002
 
The revised criteria provide that a 10 percent evaluation is 
warranted for scars (other than head, face, or neck), in an 
area or areas exceeding 6 square inches (39 sq. cm.) that are 
deep or that cause limited motion.  38 C.F.R. § 4.118, DC 
7801.  The Veteran's scar is less than 6 square inches or 39 
squared cm, so DC 7801 is not applicable.  

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a compensable 
rating under DC 7802.  The veteran's keloid is too small to 
meet this criterion.  The keloid has not been unstable, that 
is, there is no medical evidence of any loss of covering of 
the skin over the scar, so an evaluation in excess of 10 
percent is not available under DC 7803.  DC 7805 provides 
that other scars are rated on limitation of function of the 
affected part.  However, a separate, compensable, 10 percent 
evaluation is not available under DC 7805, because the 
location of the keloid on the midsternum of the chest 
presents no limitation of motion or function.  

Effective from August 30, 2002, Diagnostic Code 7806 provides 
a noncompensable evaluation for dermatitis or eczema 
involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected, and requiring no 
more than topical therapy during the prior 12-month period.  
A 10 percent disability evaluation is assigned if there is 
dermatitis or eczema of at least 5 percent of the entire 
body, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the prior 12-month period.  See 38 C.F.R. § 4.118.  Although 
the Veteran required intralesional injection, that therapy 
was provided only at the site of the keloid, and was not 
systemic.  Therefore, an evaluation in excess of 10 percent 
is not applicable under the revised criteria.  

As discussed above, the Veteran's keloid became less 
symptomatic and decreased in size during the appeal period.  
Therefore, the same findings that were unfavorable to an 
evaluation in excess of 10 percent under the old criteria 
prior to August 20, 2002 (that the scar is stable, does not 
ulcerate, is less than 39 sq. cm) also establish that an 
evaluation in excess of 10 percent is not warranted under the 
old criteria after August 20, 2002.  Thus, the old criteria 
are no more favorable to the Veteran than the revised 
criteria during the period from August 20, 2002.   

The evidence as a whole establishes that the Veteran's keloid 
disability does not impair his industrial capability beyond a 
level consistent with the assigned schedular evaluation.  The 
Board agrees with the RO's determination that the Veteran's 
keloid does not present an unusual disability picture, and 
does not present disability factors which cannot be 
considered under the schedular criteria.  Therefore, there is 
no evidence that the Veteran is entitled to an increased 
evaluation on an extraschedular basis, and the Board is not 
required to Remand the claim for such consideration.  See 
38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal must be denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent 
for melasma, bilateral cheeks, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for a keloid of the chest is denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


